Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 29, “outer annular surface” should be “outer ring surface”
Page 8, line 1, “inner annular surface” should be “inner ring surface”
Page 8, line 2, “inner annular surface” should be “inner ring surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 4 recites the limitation "wherein the inner annular surface is adhered to the circumferential surface, an adhesive receiving slot is formed between the inner annular surface and the circumferential surface, and the outer annular surface is adhered to the lens barrel" in claim 4, lines 1-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “wherein the inner annular surface is adhered to the circumferential surface, an adhesive receiving slot is formed between the inner annular surface and the circumferential surface, and the outer annular surface is adhered to the lens barrel” is interpreted as “wherein the inner ring surface is adhered to the circumferential surface, an adhesive receiving slot is formed between the inner ring surface and the circumferential surface, and the outer ring surface is adhered to the lens barrel”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Recco (US 2006/0171046) in view of Wang (US 2019/0079262).

    PNG
    media_image1.png
    825
    808
    media_image1.png
    Greyscale

Regarding claim 1, Recco discloses an optical lens module (Figs. 2 and 7A-B), comprising: a lens barrel (22); a lens assembly comprising a first lens (L1) and a second lens (L2) provided at an image side of the first lens (as shown in Fig. 2), wherein the first lens comprises a first object side surface (examiner labeled Fig. 2), a first image side surface (examiner labeled Fig. 2), and a circumferential surface (examiner labeled Fig. 2) connecting the first object side surface with the first image side surface (as shown in examiner labeled Fig. 2); at least a part of the first object side surface is located outside the lens barrel (as shown in examiner labeled Fig. 2), the first image side surface comprises a first inclined surface directly connected to the circumferential surface (as shown in examiner labeled Fig. 2), the second lens is located in the lens barrel and comprises a second object side surface (examiner labeled Fig. 2), the second object side surface comprises a first horizontal surface (examiner labeled Fig. 2) and a second inclined surface extending obliquely towards an image side of the optical lens module from the first horizontal surface (as shown in examiner labeled Fig. 2), and the second inclined surface abuts against the first inclined surface (as shown in examiner labeled Fig. 2).
Recco does not specifically disclose a press ring abutting against the first horizontal surface and comprising an inner ring surface and an outer ring surface that is opposite to the inner ring surface, wherein the inner ring surface is connected to the circumferential surface, and the outer ring surface is connected to the lens barrel.

    PNG
    media_image2.png
    729
    1085
    media_image2.png
    Greyscale

However Wang, in the same field of endeavor, teaches a press ring (Fig. 19, 2013) abutting against the first horizontal surface (examiner labeled Fig. 19) and comprising an inner ring surface (examiner labeled Fig. 19) and an outer ring surface (examiner labeled Fig. 19) that is opposite to the inner ring surface (as shown in examiner labeled Fig. 19), wherein the inner ring surface is connected to the circumferential surface (as shown in examiner labeled Fig. 19, the inner ring surface connects with the circumferential surface using adhesive 2040), and the outer ring surface is connected to the lens barrel (as shown in examiner labeled Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco with the press ring abutting against the first horizontal surface and comprising an inner ring surface and an outer ring surface that is opposite to the inner ring surface, wherein the inner ring surface is connected to the circumferential surface, and the outer ring surface is connected to the lens barrel as taught by Wang, for the purpose of securely holding the lenses in place ([0474]). 
Regarding claim 10, Recco in view of Wang teaches as is set forth in claim 1 rejection and Recco further discloses wherein the first lens is a plastic lens and the second lens is a plastic lens ([0046], “One or both lens elements may be formed from a suitable optical material, such as glass, plastic, or some composite material.”, Claim 8, “at least one of the first lens element and the second lens elements is plastic”).

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Recco (US 2006/0171046) in view of Wang (US 2019/0079262), further in view of Kang (US 2016/0377827).
Regarding claim 2, Recco in view of Wang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein an angle formed between the first inclined surface and an optical axis of the optical lens module ranges from 30° to 60°.
However Kang, in the same field of endeavor, teaches wherein an angle formed between the first inclined surface and an optical axis of the optical lens module ranges from 30° to 60° (as shown in Fig. 3, inclined portion 22b-1b forms a 45° angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein an angle formed between the first inclined surface and an optical axis of the optical lens module ranges from 30° to 60° as taught by Kang, for the purpose of accommodating an additional lens ([0043]).
Regarding claim 5, Recco in view of Wang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the lens assembly comprises a first light-shielding sheet provided between the first lens and the second lens.
However Kang, in the same field of endeavor, teaches wherein the lens assembly comprises a first light-shielding sheet (Fig. 3, 30, [0035], “In addition, the spacer is coated with a light shielding material or a light shielding film, in order to prevent unnecessary incident light from being transmitted through the spacer 30”) provided between (as shown in Fig. 3) the first lens (21) and the second lens (22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein the lens assembly comprises a first light-shielding sheet provided between the first lens and the second lens as taught by Kang, for the purpose of removing unwanted light ([0035]).
Regarding claim 6, Recco in view of Wang, further in view of Kang teaches as is set forth in claim 5 rejection but does not specifically disclose wherein the first image side surface further comprises a first bearing surface connected to the first inclined surface, the second object side surface further comprises a second bearing surface connected to the second inclined surface, and the first light-shielding sheet is sandwiched between the first bearing surface and the second bearing surface.

    PNG
    media_image3.png
    861
    796
    media_image3.png
    Greyscale

However Kang, in the same field of endeavor, teaches wherein the first image side surface further comprises a first bearing surface (examiner labeled Fig. 3) connected to the first inclined surface (Fig. 3, 21b-1), the second object side surface (22b-1) further comprises a second bearing surface (22b-1a) connected to the second inclined surface (22b-1b, as shown in Fig. 3), and the first light-shielding sheet is sandwiched between the first bearing surface and the second bearing surface (as shown in examiner labeled Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang and further in view of Kang with the wherein the first image side surface further comprises a first bearing surface connected to the first inclined surface, the second object side surface further comprises a second bearing surface connected to the second inclined surface, and the first light-shielding sheet is sandwiched between the first bearing surface and the second bearing surface as taught by Kang for the purpose of removing unwanted light ([0035]).

Claim 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Recco (US 2006/0171046) in view of Wang (US 2019/0079262), further in view of Cheng (CN109358402A, as evidenced by the machine translation). 
Regarding claim 3, Recco in view of Wang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the first object side surface comprises a first curved surface and a second curved surface extending from the first curved surface while being bent, both the first curved surface and the second curved surface are located in an optical region of the first lens, and in a direction from an object side towards the image side of the optical lens module, the second curved surface is inclined along a direction facing away from the optical axis of the optical lens module.

    PNG
    media_image4.png
    476
    351
    media_image4.png
    Greyscale

However Cheng, in the same field of endeavor, teaches wherein the first object side (examiner labeled Fig. 6) surface comprises a first curved surface (examiner labeled Fig. 6) and a second curved surface (examiner labeled Fig. 6) extending from the first curved surface while being bent (as shown in examiner labeled Fig. 6), both the first curved surface and the second curved surface are located in an optical region of the first lens (as shown in examiner labeled Fig. 6), and in a direction from an object side towards the image side of the optical lens module, the second curved surface is inclined along a direction facing away from the optical axis of the optical lens module (as shown in examiner labeled Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein the first object side surface comprises a first curved surface and a second curved surface extending from the first curved surface while being bent, both the first curved surface and the second curved surface are located in an optical region of the first lens, and in a direction from an object side towards the image side of the optical lens module, the second curved surface is inclined along a direction facing away from the optical axis of the optical lens module as taught by Cheng, for the purpose of allowing more light to enter the lens module. 
Regarding claim 7, Recco in view of Wang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the lens assembly further comprises a third lens provided at an image side of the second lens, and a second light-shielding sheet provided between the second lens and the third lens; and an outer diameter of the third lens is smaller than an outer diameter of the second lens.

    PNG
    media_image5.png
    720
    980
    media_image5.png
    Greyscale

However Cheng, in the same field of endeavor, teaches wherein the lens assembly (Fig. 3) further comprises a third lens (examiner labeled Fig. 3 of Cheng) provided at an image side of the second lens (2), and a second light-shielding sheet (examiner labeled Fig. 3 of Cheng) provided between the second lens and the third lens (as shown in examiner labeled Fig. 3 of Cheng); and an outer diameter of the third lens is smaller than an outer diameter of the second lens (as shown in examiner labeled Fig. 3 of Cheng).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein the lens assembly further comprises a third lens provided at an image side of the second lens, and a second light-shielding sheet provided between the second lens and the third lens; and an outer diameter of the third lens is smaller than an outer diameter of the second lens as taught by Cheng, for the purpose of removing unwanted light from entering the lens module. 
Regarding claim 9, Recco in view of Wang, further in view of Cheng, teaches as is set forth in claim 7 rejection but does not specifically disclose wherein the lens assembly further comprises a fourth lens and a fifth lens; and in a direction from an object side towards the image side of the optical lens module, the third lens, the fourth lens and the fifth lens are sequentially arranged, and outer diameters of the third lens, the fourth lens and the fifth lens 10gradually decrease; and the lens assembly further comprises a third light-shielding sheet provided between the third lens and the fourth lens and a fourth light-shielding sheet provided between the fourth lens and the fifth lens.
However Cheng, in the same field of endeavor, teaches wherein the lens assembly further comprises a fourth lens (examiner labeled Fig. 3 of Cheng) and a fifth lens (examiner labeled Fig. 3 of Cheng); and in a direction from an object side towards the image side of the optical lens module, the third lens, the fourth lens and the fifth lens are sequentially arranged, and outer diameters of the third lens, the fourth lens and the fifth lens gradually decrease (as shown in examiner labeled Fig. 3 of Cheng); and the lens assembly further comprises a third light-shielding sheet (examiner labeled Fig. 3 of Cheng)  provided between the third lens and the fourth lens and a fourth light-shielding sheet (examiner labeled Fig. 3 of Cheng)  provided between the fourth lens and the fifth lens (as shown in examiner labeled Fig. 3 of Cheng).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang and further in view of Cheng with the wherein the lens assembly further comprises a fourth lens and a fifth lens; and in a direction from an object side towards the image side of the optical lens module, the third lens, the fourth lens and the fifth lens are sequentially arranged, and outer diameters of the third lens, the fourth lens and the fifth lens 10gradually decrease; and the lens assembly further comprises a third light-shielding sheet provided between the third lens and the fourth lens and a fourth light-shielding sheet provided between the fourth lens and the fifth lens as taught by Cheng, for the purpose of removing unwanted light from entering the lens module. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Recco (US 2006/0171046) in view of Wang (US 2019/0079262), further in view of Liu (US 2021/0278622).
Regarding claim 4, Recco in view of Wang teaches as is set forth in claim 1 rejection but does not specifically disclose wherein the inner annular surface is adhered to the circumferential surface, an adhesive receiving slot is formed between the inner annular surface and the circumferential surface.
However Wang, in the same field of endeavor, teaches wherein the inner annular surface (examiner labeled Fig. 19) is adhered to the circumferential surface (as shown in examiner labeled Fig. 19, the inner circumferential surface is adhered to the inner annular surface using adhesive 2040), an adhesive receiving slot is formed between the inner annular surface and the circumferential surface (as shown in examiner labeled Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein the inner annular surface is adhered to the circumferential surface, an adhesive receiving slot is formed between the inner annular surface and the circumferential surface as taught by Wang, for the purpose of securely holding the lenses in place ([0474]). 
Recco in view of Wang does not specifically disclose the outer annular surface is adhered to the lens barrel.

    PNG
    media_image6.png
    410
    698
    media_image6.png
    Greyscale

However Liu, in the same field of endeavor, teaches an outer annular surface (examiner labeled Fig. 5) is adhered to the lens barrel (as shown in examiner labeled Fig. 5, bonding medium 23 adheres the outer annular surface to lens barrel 2221).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang with the wherein the outer annular surface is adhered to the lens barrel as taught by Liu, for the purpose of securely holding the press ring in place. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Recco (US 2006/0171046) in view of Wang (US 2019/0079262), further in view of Cheng (CN109358402A, as evidenced by the machine translation) and Kang2 (US 2015/0062727).
Regarding claim 8, Recco in view of Wang, further in view of Cheng, teaches as is set forth in claim 7 rejection but does not specifically disclose wherein the second lens further comprises a second image side surface, and the second image side surface comprises a second horizontal surface, a third inclined surface connected to the second horizontal surface, and a third bearing surface connected to the third inclined surface; the third lens comprises a third object side surface, and the third object side surface comprises a third horizontal surface, a fourth inclined surface connected to the third horizontal surface, and a fourth bearing surface connected to the fourth inclined surface; the second horizontal surface abuts against the third horizontal surface, the third inclined surface abuts against the fourth inclined surface, and the second light-shielding sheet is sandwiched between the third bearing surface and the fourth bearing surface.

    PNG
    media_image7.png
    600
    1011
    media_image7.png
    Greyscale

However Kang2, in the same field of endeavor, teaches wherein the second lens (Fig. 7, 100) further comprises a second image side surface (examiner labeled Fig. 7), and the second image side surface comprises a second horizontal surface (examiner labeled Fig. 7), a third inclined surface (128) connected to the second horizontal surface (as shown in examiner labeled Fig. 7), and a third bearing surface (examiner labeled Fig. 7) connected to the third inclined surface (as shown in examiner labeled Fig. 7); the third lens (300) comprises a third object side surface (examiner labeled Fig. 7), and the third object side surface comprises a third horizontal surface (examiner labeled Fig. 7), a fourth inclined (318) surface connected to the third horizontal surface (as shown in examiner labeled Fig. 7), and a fourth bearing surface (examiner labeled Fig. 7) connected to the fourth inclined surface (as shown in examiner labeled Fig. 7); the second horizontal surface abuts against the third horizontal surface (as shown in examiner labeled Fig. 7), the third inclined surface abuts against the fourth inclined surface (as shown in examiner labeled Fig. 7), and the second light-shielding sheet is sandwiched between the third bearing surface and the fourth bearing surface (as shown in examiner labeled Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang and further in view of Cheng with the wherein the second lens further comprises a second image side surface, and the second image side surface comprises a second horizontal surface, a third inclined surface connected to the second horizontal surface, and a third bearing surface connected to the third inclined surface; the third lens comprises a third object side surface, and the third object side surface comprises a third horizontal surface, a fourth inclined surface connected to the third horizontal surface, and a fourth bearing surface connected to the fourth inclined surface; the second horizontal surface abuts against the third horizontal surface, the third inclined surface abuts against the fourth inclined surface, and the second light-shielding sheet is sandwiched between the third bearing surface and the fourth bearing surface as taught by Kang2, for the purpose of accommodating a plurality of lenses.
Recco in view of Wang, further in view of Cheng and Kang2 does not specifically disclose the third inclined surface extends obliquely towards the image side of the optical lens module from the second horizontal surface; the fourth inclined surface extends obliquely towards the image side of the optical lens module from the third horizontal surface.

    PNG
    media_image8.png
    515
    851
    media_image8.png
    Greyscale

However Kang2, in another embodiment, teaches the third inclined surface (Fig. 6, 128) extends obliquely towards the image side (as shown in Examiner labeled Fig. 6 of Kang2) of the optical lens module from the second horizontal surface (Examiner labeled Fig. 6 of Kang2); the fourth inclined surface (Fig. 7, 318) extends obliquely towards the image side of the optical lens module from the third horizontal surface (examiner assumes that the fourth inclined surface 318 would contact third inclined surface 128 in the same manner as shown in Fig. 6, therefore would extend obliquely towards the image side from the third horizontal surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens module of Recco in view of Wang and further in view of Cheng and Kang2 with the third inclined surface extends obliquely towards the image side of the optical lens module from the second horizontal surface; the fourth inclined surface extends obliquely towards the image side of the optical lens module from the third horizontal surface as taught by Kang2, for the purpose of accommodating a plurality of lenses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        4 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872